Citation Nr: 1725163	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO. 12-35 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to service connection for right ear hearing loss. 

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2013, January 2015, September 2015, April 2016, and January 2017, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall).

Following the April 2017 Supplemental Statement of the Case (SSOC), the Veteran submitted private medical evidence in support of the appeal; this evidence has not been initially considered by the Agency of Original Jurisdiction (AOJ). However, the Veteran submitted this new evidence with a "SSOC Notice Response" form on which he indicated that he had "no other information or evidence to submit," and that he wished for his case to be returned "to the Board of Veterans' Appeals for further appellate consideration as soon as possible." The Board finds this submission as a waiver of initial AOJ consideration of the newly-submitted evidence. As the new evidence was submitted by the Veteran, he is aware of its contents. He has additionally indicated his desire for his case to be returned to the Board as soon as possible. Therefore, the Board finds no procedural deficiency is proceeding with a decision in this appeal at this time. 


FINDINGS OF FACT

1. The Veteran experienced acoustic trauma during service. 

2. The Veteran does not demonstrate a current left ear hearing loss disability. 

3. The Veteran has current right ear hearing loss and tinnitus disabilities. 

4. Symptoms of right ear hearing loss and tinnitus were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation. The Veteran's right ear hearing loss and tinnitus disabilities are not etiologically related to active service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 1154(a), 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for right ear hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 1154(a), 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

3. The criteria for service connection for tinnitus have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 1154(a), 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Of note, however, the appeal was previously remanded, in pertinent part, to attempt and obtain the Veteran's medical records from the Social Security Administration (SSA). VA's duty to assist a veteran applies to relevant evidence known to be in possession of the Federal Government, such as SSA records. See 38 C.F.R. 
§ 3.159(c)(2); see also Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992). In April 2016, SSA responded that medical records for the Veteran had been destroyed, and therefore, could not be forwarded to VA for association with the claims file. See also January 2017 SSA Response. In January 2017, VA notified the Veteran that medical records associated with his application for SSA disability benefits had been destroyed, and requested that he submit any copies of the relevant medical records in his possession. To date, the Veteran has not responded to this correspondence. Accordingly, the duty to assist with respect to obtaining the Veteran's records from the SSA has been fulfilled. 

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he currently experiences hearing loss and tinnitus as a result of exposure to acoustic trauma while in service. The Veteran has identified routine exposure to loud noises of repetitive artillery and small weapon fire. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Sensorineural hearing loss and tinnitus, both organic diseases of the nervous system, are considered by VA to be "chronic diseases" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Service connection for a current hearing disability is not precluded under 38 C.F.R. § 3.385 even where hearing was within normal limits on audiometric testing at separation from service. Id.; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran indicated that he was exposed to loud noises associated with repetitive artillery and small weapon fire in service. In addition, the Veteran's service personnel records reflect that his military occupational specialty (MOS) was a cannon crewmember, which VA recognizes as an MOS associated with a highly probable risk of exposure to hazardous noise. See M21-1, III.iv.4.B.4.e. The Board finds the Veteran's statements about his experiences credible and consistent with the places, types, and circumstances of his service. Accordingly, noise exposure is recognized. See 38 U.S.C.A. § 1154(a). 

The evidence demonstrates that the Veteran has a current right ear hearing loss disability. See 38 C.F.R. § 3.385. The Veteran also has a current bilateral tinnitus disability. Tinnitus is a condition capable of lay observation and diagnosis. See Charles v. Principi, 16 Vet. App. 370, 374. However, as discussed below, the evidence demonstrates that the Veteran does not currently demonstrate, nor has he demonstrated at any time during the appeal period, a left ear hearing loss disability for VA compensation purposes. Id. Accordingly, service connection for left ear hearing loss is denied. 

Regarding the right ear hearing loss and tinnitus disabilities, after a review of all the lay and medical evidence, the preponderance of the evidence is against a finding that the Veteran's right ear hearing loss and tinnitus disabilities manifested during service or that the Veteran experienced chronic symptoms of right ear hearing loss or tinnitus during service. The preponderance of the evidence is also against a finding that symptoms of the right ear hearing loss and tinnitus disabilities manifested to a compensable degree within one year of service or were continuous since service separation. Finally, the preponderance of the evidence is against a finding that the right ear hearing loss and tinnitus disabilities are otherwise related to the Veteran's military service, to include his recognized in-service noise exposure. Therefore, service connection for right ear hearing loss and tinnitus are also denied. 


Upon service separation examination in January 1978, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
10
LEFT
15
10
10
10
10

The Veteran is not required to demonstrate hearing loss in service to substantiate his claim for service connection. See Hensley at 159-60. However, service treatment records are absent for any diagnosis of, or treatment for, hearing impairment or tinnitus.

A March 2008 private otolaryngology treatment record reflects that the Veteran presented with episodic vertigo for the preceding five months accompanied nausea and vomiting. He also reported ringing tinnitus. The private otolaryngologist, T.W.B., indicated that audiometric evaluation documented normal hearing in the left ear and high frequency sensorineural hearing loss in the right ear with 96 percent speech discrimination scores bilaterally. In the accompanying audiogram, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
NT
25
LEFT
10
10
15
NT
20

While the audiogram was represented in graphical form, the Board, as the finder of fact, may interpret a graphical audiogram. See Kelly v. Brown, 7 Vet. App. 471 (1995).

In May 2008, the Veteran filed claims of service connection for Meniere's disease and tinnitus. In his application, the Veteran indicated that the claimed disabilities were "due to [his] time in the service." 

A November 2008 private otolaryngology treatment record reflects that the Veteran presented complaining of right ear hearing loss with an episode of vertigo upon awakening. In the accompanying audiogram, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
NT
45
LEFT
5
10
15
NT
20

While the audiogram was represented in graphical form, the Board may interpret a graphical audiogram. See Kelly, 7 Vet. App. 471.

Additional private otolaryngology treatment records dated in December 2008, June 2010, and December 2010 reflect continued complaints of right ear hearing loss. Upon private audiological examination in December 2010, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
35
45
65
LEFT
0
10
5
15
15

While the audiogram was represented in graphical form, the Board may interpret a graphical audiogram. See Kelly, 7 Vet. App. 471.

In a December 2010 statement, Dr. T.W.B., indicated that the Veteran "suffered sudden deafness in his right ear as a direct result of loud noise exposure experienced during his military service." 

In December 2010, the Veteran filed a claim of service connection for bilateral hearing loss, and filed an application to reopen a claim of service connection for tinnitus. In a February 2011 statement, the Veteran indicated that he has experienced "hearing loss with tinnitus in [his] ears since [he] was in the military." He reported exposure to acoustic trauma "on a routine basis" during his military service. He also reported experienced symptoms on a continual basis and only sought treatment when he "hearing dropped drastically and [he] began to experience vertigo." He further reported that following service we was "employed as a window installer and then as a supervisor which did not expose [him] to acoustic trauma." 

Upon private audiometric examination in March 2011, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
45
55
70
LEFT
0
10
10
20
20

While the audiogram was represented in graphical form, the Board may interpret a graphical audiogram. See Kelly, 7 Vet. App. 471.

Upon VA examination in June 2011, the Veteran reported "sudden hearing loss in the right ear around 2006/2007." The VA examiner noted that the Veteran reported current intermittent tinnitus symptoms that began six years prior that worsened within the previous three years. In the accompanying audiometric examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
40
55
65
LEFT
5
15
15
15
15

Speech discrimination testing revealed a speech recognition ability of 60 percent in the right ear and of 96 percent in the left ear. Following examination, the VA examiner indicated that the Veteran demonstrated sensorineural hearing loss in the right ear, normal hearing in the left ear, and bilateral subjective tinnitus. 

Following examination, the VA examiner opined that it is less likely than not that the Veteran's right ear hearing loss and tinnitus are caused by or a result of military noise exposure. The VA examiner noted no significant threshold shift during service and that the Veteran reported a post-service onset of hearing loss (2006) and of tinnitus (2005). The VA examiner further noted an Institute of Medicine (IOM) study that "stated that there was no scientific evidence to support delayed onset of noise induced hearing loss." 

In the July 2011 Notice of Disagreement, the Veteran indicated that the VA examiner mischaracterized his statements during the VA examination. Specifically, he indicated that he reported tinnitus beginning during military service, but that it became "unbearably annoying in the last [six] years." The Veteran also indicated that he did not have a hearing examination upon service separation, so the characterization that the separation audiogram was normal was incorrect. See also November 2012 Substantive Appeal (VA Form 9). 

In a September 2011 statement, Dr. T.W.B. indicated that he had treated the Veteran for "rather severe hearing loss in the right ear." He indicated that the Veteran "was exposed to a very significant acoustic trauma while on active duty." Dr. T.W.B. concluded that the Veteran "suffers from acoustic trauma-induced hearing loss related to his time in service. In addition, he has a constant buzzing tinnitus related to his acoustic trauma." 

Upon private audiometric examination in March 2012, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
45
50
80
LEFT
0
10
15
20
20

While the audiogram was represented in graphical form, the Board may interpret a graphical audiogram. See Kelly, 7 Vet. App. 471.

In December 2013, the Board remanded the claims for additional evidentiary development. At that time, the Board found the June 2011 VA examiner's opinion inadequate because the VA examiner did not consider the Veteran's lay statements that he experienced hearing loss and tinnitus during service. See e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion). In addition, the Board found the September 2011 private medical opinion (referred in the Remand as the October 2011 opinion) inadequate because the private physician did not provide a clearly articulated rationale for his conclusion. See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 303 (2008). Therefore, without an adequate opinion sufficient for adjudication, the Board requested that the Veteran be afforded a new VA examination. 

Upon VA audiometric examination in February 2014, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
45
60
65
LEFT
10
10
10
15
20

Speech discrimination testing revealed a speech recognition ability of 80 percent in the right ear and of 100 percent in the left ear. Following examination, the VA examiner indicated that the Veteran demonstrated sensorineural hearing loss in the right ear, high frequency sensorineural hearing loss in the left ear, and right-sided subjective tinnitus. The Veteran reported that his tinnitus began during service. The Veteran reported in-service noise exposure as protected exposure to weapons and demolition, and post-service noise exposure as unprotected exposure as a construction foreman; he denied recreational noise exposure. Following examination, the VA examiner indicated that she was unable to provide a nexus opinion without resorting to speculation because the Veteran's claims file was unable to be reviewed. 

In a February 2014 supplemental medical opinion, a different VA examiner indicated that the results of the VA examination revealed normal hearing in the left ear for adjudication purposes. In addition, following review of the Veteran's claims file, the VA examiner opined that it is less likely than not that the Veteran's right ear hearing loss and tinnitus were a result of noise exposure during service. As rationale, the VA examiner noted normal hearing upon service separation without a significant pure tone threshold shift during service, a lack of documented complaints regarding hearing loss or tinnitus during service, and the IOM study that "does not provide sufficient scientific basis for the existence of delayed-onset hearing loss." With specific regard to tinnitus, the VA examiner noted that "in the absence of an objectively verifiable noise injury [as reflected by audiograms documenting measurable hearing loss], the association between claimed tinnitus and noise exposure cannot be assumed to exist." In the VA examiner's opinion, to find a nexus to service, one "would have to accept the scientifically unsubstantiated theory that tinnitus occurred as a result of some latent, undiagnosed noise injury." 

In an April 2014 statement, Dr. K.D., a private otolaryngologist, opined "that it is more likely than not [the Veteran's] bilateral hearing loss and tinnitus [were] caused by, the result of, or aggravated by his military noise acoustic trauma." As rationale, private physician noted the Veteran's complaints of bilateral hearing loss and tinnitus ongoing since service and the IOM study that provided sufficient evidence "to conclude that certain military personnel ... have exhibited hearing thresholds while in the military that are typical of noise-induced hearing loss." The private physician further noted that "a slight noise-induced hearing loss ... incurred as a young adult, when combined with a similar amount of hearing loss associated with aging alone can become a moderate hearing loss." In the accompanying audiometric examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
50
60
LEFT
5
15
10
15
15

While the audiogram was represented in graphical form, the Board may interpret a graphical audiogram. See Kelly, 7 Vet. App. 471.

In January 2015, the Board, in part remanded the claims for additional evidentiary development. At that time, the Board found the February 2014 supplemental medical opinion inadequate because "the examiner failed to consider the Veteran's lay statements regarding the onset of his hearing loss and tinnitus during service and his statements that he has continued to experience those symptoms since service." See Dalton, 21 Vet. App. 23; see also Washington v. Nicholson, 19 Vet. App. 363 (2005). Therefore, the Board requested that the Veteran be afforded a new VA examination. 

Upon VA audiometric examination in May 2015, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
45
50
60
LEFT
0
15
10
15
10

Speech discrimination testing revealed a speech recognition ability of 72 percent in the right ear and of 100 percent in the left ear. Following examination, the VA examiner indicated that the Veteran demonstrated sensorineural hearing loss in the right ear, high frequency sensorineural hearing loss in the left ear, and right-sided subjective tinnitus. Regarding noise exposure, the Veteran reported protected and unprotected in-service noise exposure, and protected post-service recreational noise exposure; he denied post-service occupational noise exposure. Regarding tinnitus, the Veteran reported a post-service onset of tinnitus, approximately 20 years prior to the examination (around 1995). 

Following examination, the VA examiner opined that it is less likely than not that the Veteran's hearing loss and tinnitus are the result of his history of military noise exposure. The VA examiner noted normal hearing upon service separation without a significant pure tone threshold shift during service, a lack of documented complaints regarding hearing loss during service, and the IOM study that "does not provide sufficient scientific basis for the existence of delayed-onset hearing loss." With specific regard to tinnitus, the VA examiner noted that "in the absence of an objectively verifiable noise injury [as reflected by audiograms documenting measurable hearing loss], the association between claimed tinnitus and noise exposure cannot be assumed to exist." In the VA examiner's opinion, to find a nexus to service, one "would have to accept to scientifically unsubstantiated theory that tinnitus occurred as a result of some latent, undiagnosed noise injury." The Board notes that this rationale is exactly the same rationale provided by the February 2014 VA examiner. 

In a July 2015 statement, the Veteran's representative contended that the April 2014 statement from Dr. K.D. was sufficient medical evidence in favor of a nexus between the Veteran's claimed bilateral hearing loss and tinnitus. Specifically, the representative argued that the Dr. K.D.'s statement "not only presents a diagnosis, but substantiates [the] positive opinion for bilateral hearing loss and tinnitus with the same medical evidence used by" the VA examiner: the IOM study. See also February 2016 Statement.

In September 2015, the Board remanded the claims on appeal for additional evidentiary development. At that time, the Board found the May 2015 VA examiner's opinion "just as inadequate as the February 2014 opinion, and for the same reasons." Therefore, the Board requested that the Veteran be afforded a new VA examination.

Upon VA audiometric examination in November 2015, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
40
45
50
LEFT
10
15
20
25
15

Speech discrimination testing revealed a speech recognition ability of 60 percent in the right ear and of 96 percent in the left ear. Following examination, the VA examiner indicated that the Veteran demonstrated high frequency sensorineural hearing loss in both ears and right-sided subjective tinnitus. Regarding noise exposure, the Veteran reported protected in-service noise exposure, unprotected post-service occupational noise exposure, and protected and unprotected post-service recreational noise exposure. He also reported complaints of decreased hearing in the right ear that began more than 10 years prior to examination, and periodic tinnitus that began during service, resolved, and returned on an intermittent basis following service. 

Following examination, the VA examiner indicated that the Veteran demonstrated clinically normal hearing in his left ear by VA adjudication standards. The VA examiner then opined that it was less likely than not that the Veteran's right ear hearing loss and tinnitus were the result of his history of military noise exposure. As rationale, the VA examiner noted normal hearing upon service separation without a significant pure tone threshold shift during service, and a lack of documented complaints regarding hearing loss during service. The VA examiner also noted the March 2008 private audiometric results, documenting normal hearing in the left ear and high frequency hearing loss in the right ear, to conclude that the Veteran presented with "clinically normal hearing per VA standards" more than 30 years following service separation, "which makes it unlikely that his current hearing loss is a result of military noise exposure." The VA examiner further noted that "the overall configuration of the Veteran's current hearing loss is inconsistent with exposure to high intensity noise and more consistent with his 2008 diagnosis of Meniere's disease or other disease process." The VA examiner then reiterated the rationale of the February 2014 and May 2015 VA examiners regarding the lack of scientific evidence regarding delayed-onset hearing loss as noted by the IOM study and the "scientifically unsubstantiated theory" that tinnitus can arise as a result of some latent, undiagnosed noise injury.

In a February 2016 statement, the Veteran reported that while he had hearing protection during his military service, he alleged that the earplugs were not effective. In addition, the Veteran reported no post-service occupational noise exposure. 

In April 2016, the Board remanded the claims on appeal for additional evidentiary development. At that time, the Board found the November 2015 VA examiner's opinion inadequate as the "VA examiner did not discuss the Veteran's lay statements in the rationale for the conclusion reached." In addition, the Board found the April 2014 opinion provided by Dr. K.D. inadequate as the opinion "did not address the in-service audiometric findings or the significance of the Veteran's post-service treatment for Meniere's disease." Therefore, the Board requested that the Veteran be afforded a new VA examination.

Upon VA examination in June 2016, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
50
60
70
LEFT
10
10
10
10
10

Speech discrimination testing revealed a speech recognition ability of 60 percent in the right ear and of 90 percent in the left ear. Following examination, the VA examiner indicated that the Veteran demonstrated sensorineural hearing loss in the right ear, high frequency sensorineural hearing loss in the left ear, and right-sided subjective tinnitus. Regarding noise exposure, the Veteran reported unprotected in-service noise exposure and unprotected post-service occupational noise exposure; he denied post-service recreational noise exposure. He also reported intermittent tinnitus that began during service. 

Following examination, the VA examiner indicated that the Veteran demonstrated hearing within normal limits for the left ear, with moderate hearing loss noted only at 8000 Hertz. The VA examiner then opined that it was less likely than not that the Veteran's right ear hearing loss and tinnitus were the result of his history of military noise exposure. As rationale, the VA examiner noted normal hearing upon service separation without a significant pure tone threshold shift during service, a lack of documented complaints regarding hearing loss during service, and the IOM study that found "insufficient evidence ... to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure." The VA examiner reiterated that November 2015 VA examiner's opinions that the overall configuration of the Veteran's current hearing loss is inconsistent with exposure to high intensity noise and more consistent with his 2008 diagnosis of Meniere's disease or other disease process," and that the "scientifically unsubstantiated theory" that tinnitus can arise as a result of some latent, undiagnosed noise injury. Finally, the VA examiner noted that the "Veteran has had four previous [VA examinations] by four different examiners who have come to the same opinion." 

In a July 2016 statement, the Veteran indicated that he was exposed to acoustic trauma during service, which "has resulted in loss of bilateral hearing and tinnitus in the past several years." The Veteran further indicated that while VA examiners "did not conclusively determine that in-service noise exposure and symptoms were causally related, ... independent specialists determined that the bilateral hearing loss and tinnitus occurred during service and has worsened since discharge."

In January 2017, the Board remanded the appeal for additional evidentiary development. At that time, the Board found the June 2016 VA examiner's opinion inadequate. The June 2016 VA examiner (as well as all previous VA examiners) found no significant in-service threshold changes, and noted that a threshold shift is considered significant when it exceeds 10 decibels. The Board noted that the Veteran demonstrated a 15 decibel threshold shift in the right ear at 500 Hertz between service entrance and service separation. Accordingly, the Board requested an adequate medical opinion in consideration of the threshold shift noted during service. See e.g., Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative).

In a February 2017 supplemental VA opinion, the VA examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by the in-service noise exposure. The VA examiner noted the significant threshold shift at 500 Hertz in the right ear, but opined that "noise-induced sensorineural hearing loss is typically greatest in the highest frequencies and least evidence in the lower frequencies, often with a reasonably sharp transitional region between the affected and unaffected frequency regions," and cited to two research studies in support of his opinion. The VA examiner reiterated previous opinions that (1) the Veteran demonstrated clinically normal hearing in March 2008, making "it unlikely that his current hearing loss is a result of military noise exposure," (2) the overall configuration of the Veteran's current hearing loss is inconsistent with exposure to high intensity noise and more consistent with his 2008 diagnosis of Meniere's disease or other disease process," and (3) the "scientifically unsubstantiated theory" that tinnitus can arise as a result of some latent, undiagnosed noise injury.

In an April 2017 statement, Dr. K.D. opined that the Veteran "presents with a bilateral hearing loss and tinnitus disability, ongoing since his military service." He opined that the Veteran's "bilateral hearing loss and tinnitus [were] caused by, the result of, or aggravated by his military noise acoustic trauma." Dr. K.D. acknowledged that his earlier statement was inadequate because of a lack of discussion of the significant threshold shift noted during service; however, he indicated that "while a threshold shift is a clear indicator of cause and [e]ffect due to acoustic trauma, it is not the only factor to consider when an individual is subjected to loud noise." 

Dr. K.D. opined that the VA examiners' findings that the Veteran demonstrated normal hearing 30 years following service "irrelevant" as "exposure to acoustic trauma as a young adult is likely to result in hearing loss and tinnitus when combined with the natural progression of aging." He later indicated that "it is well-documented throughout the audiology community that exposure to high noise levels damages and destroys hearing cells within the ear; making noise induced hearing loss an irreversible impairment." He then reiterated that "slight noise-induced hearing loss of 20-30 [decibel hearing loss] incurred as a young adult, when combined with a similar amount of hearing loss associated with the natural progression of aging can manifest into a moderate hearing loss ... later in life. He noted that the Veteran "assert[ed] that he has not been subjected to significant occupational or personal acoustic trauma post military service." Therefore, "lacking any other obvious etiology for his current disabilities," Dr. K.D. opined that the Veteran's bilateral hearing loss and tinnitus disabilities were etiologically related to service. 

In the accompanying audiometric examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
50
60
LEFT
10
15
10
10
15

While the audiogram was represented in graphical form, the Board may interpret a graphical audiogram. See Kelly, 7 Vet. App. 471.

Given the above, the evidence demonstrates that the Veteran does not demonstrate a left ear hearing loss disability. As discussed above, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In addition, the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley, 5 Vet. App. at 157. 

The Veteran has been afforded five VA audiometric examinations and has submitted additional private audiometric examinations. None of these examinations demonstrates a hearing loss disability for VA compensation purposes in the left ear. Except for the November 2015 VA examination, none of the audiometric examinations documented a pure tone threshold in the left ear above 20 decibels at any frequency between 500 and 4000 Hertz; these results reflect normal hearing. See Hensley, 5 Vet. App. at 157; see also February 2014 VA Supplemental Medical Opinion; November 2015 VA Examination Report; June 2016 VA Examination Report. The November 2015 VA audiometric examination results, which documented 25 decibels at 3000 Hertz, are the only results that reflect hearing impairment between 500 and 4000 Hertz. However, these results do not represent a hearing loss disability for VA compensation purposes. See 38 C.F.R. § 3.385. 

While the Veteran's private physicians have provided favorable opinions regarding a bilateral hearing loss disability, these opinions overlook that the hearing acuity in the Veteran's left ear does not represent a disability for VA purposes. In addition, several private treatment records reflect a speech recognition score in the left ear less than 94 percent; however, none of these examinations were performed using the Maryland CNC Test as required by 38 C.F.R. § 3.385. Therefore, despite several private medical opinions that provide a diagnosis of bilateral hearing loss, the preponderance of the evidence is against a finding of a current left ear hearing loss disability upon which to predicate a grant of service connection. As a result, the claim must fail. In the absence of a present disability there can be no claim. Brammer, 3 Vet. App. at 225. The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). However, as detailed above, the evidence shows no audiometric findings in the left ear that satisfy the criteria for a current disability at any time during the appeal period. See 38 C.F.R. § 3.385. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997). Evidence must show that the veteran currently has a disability for which benefits are claimed. As the evidence demonstrates no current left ear hearing loss disability upon which to base a grant of service connection, at any time during the appeal period, there can be no valid claim for that benefit. See Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.

Regarding the right ear hearing loss and tinnitus disabilities, after a review of all the lay and medical evidence, the preponderance of the evidence is against a finding that the Veteran's right ear hearing loss and tinnitus disabilities manifested during service or that the Veteran experienced chronic symptoms of right ear hearing loss or tinnitus during service. Service treatment records appear complete and are absent for any symptoms of, diagnosis of, or treatment for, hearing impairment or tinnitus, but contain documentation of symptoms of and treatment for other conditions. In addition, the Veteran filed a claim for disability compensation in February 1978, the same month he separated from service, for a right foot injury he sustained during service. The Board finds it reasonable to conclude that if the Veteran had been experiencing hearing loss or tinnitus during service, he likely would have included these symptoms in his application for disability compensation upon separation from service. Therefore, the Board finds that service treatment records that show the Veteran did not have any complaints relating to hearing loss or tinnitus are highly probative. See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana, 24 Vet. App. 428, 438.

The preponderance of the evidence is also against a finding that symptoms of the right ear hearing loss and tinnitus disabilities manifested to a compensable degree within one year of service or were continuous since service separation. The first documented complaints of right-sided hearing loss and tinnitus appear in a March 2008 private treatment record. The absence of post-service findings of, diagnosis of, or treatment for hearing loss and tinnitus for approximately 30 years after service separation is one factor that tends to weigh against a finding of hearing loss or tinnitus in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year. See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiologies of hearing loss and tinnitus fall outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Consequently, the Veteran's statements that attempt to relate hearing loss and tinnitus to active service are of no probative value. 

In addition, to the extent that the Veteran reports continuity of symptomatology during service and since service separation, the Veteran's statements have been inconsistent across the appeal period. Regarding the onset of his right-sided hearing loss symptoms, the Veteran has variously reported that his symptoms began suddenly in 2008 (see November 2008 Private Treatment Record; see also December 2010 Statement from Dr. T.W.B.), that they began within the "past several years" (see July 2016 Statement), and that they have been present continually since service (see February 2011 Statement; April 2014 Statement from Dr. K.D.). Similarly, regarding the onset of his tinnitus symptoms, the Veteran has variously reported that his symptoms began in 2005 (see June 2011 VA Examination Report), that they began within the "past several years" (see July 2016 Statement), that they began in 1995 (see May 2015 VA Examination Report), that they began during service, resolved, and then returned (see November 2015 VA Examination Report), and that they have existed on a continual basis since service (see July 2011 Notice of Disagreement; February 2014 VA Examination Report; June 2016 VA Examination Report). 

Finally, his statements regarding post-service noise exposure also have been inconsistent, at times reporting occupational and recreational post-service noise exposure, but at other times denying such exposure. Therefore, the Veteran's statements regarding the etiology of his right-sided hearing loss and tinnitus are not credible. See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). Consequently, the Veteran's statements that attempt to establish recurrent symptomatology or relate his current right-sided hearing loss or tinnitus to active service are of no probative value.

Finally, the preponderance of the evidence is against a finding that the right ear hearing loss and tinnitus disabilities are otherwise related to the Veteran's military service, to include his recognized in-service noise exposure. Where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) ("The credibility and weight to be attached to these opinions [are] within the province of the adjudicators."). So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another. See Owens v. Brown. 7 Vet. App. 429, 433 (1995). 

In review of the conflicting medical opinions of record, the Board finds the opinion of the February 2017 VA examiner to be more probative than the April 2017 opinion provided by the private otolaryngologist. The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. See Sklar v. Brown, 5 Vet. App. 140 (1993). Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiner and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence. Gabrielson, 7 Vet. App. at 40. Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The Board finds the April 2017 opinion provided by Dr. K.D., as well as his previous opinions, to be supported by insufficient rationale. In his April 2017 opinion, Dr. K.D. opined that the Veteran's bilateral hearing loss and tinnitus were etiologically related to his in-service noise exposure. Dr. K.D. indicated that exposure to high noise levels resulted in irreversible hearing impairment. This statement is inconsistent with the March 2008 private audiological results that demonstrate clinically normal hearing by VA standards. Dr. K.D. indicated that the normal hearing results, however, were "irrelevant" because the acoustic trauma eventually results in hearing loss when combined with normal age-related changes in hearing acuity, and he found no other obvious etiology for the Veteran's disabilities. This opinion does not discuss the March 2008 diagnosis of Meniere's disease, which several VA examiners opined was the likely source of the Veteran's hearing loss and tinnitus disabilities. Instead, Dr. K.D. simply dismissed the VA examiners' opinions as "perplexing." Finally, Dr. K.D. based his opinions, at least in part, on the Veteran's lay statements that he has experienced continual symptoms since service and did not experience post-service noise exposure; however, as discussed above, the Board finds these lay assertions not credible. See Reonal, 5 Vet. App. at 460-61 (1993).

Similarly, the Board finds that the opinions provided by Dr. T.W.B. are also supported in insufficient rationale. Specifically, the opinions provided in December 2010 and September 2011 were conclusory opinions without any supporting rationale. See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).

In contrast, the Board finds that the February 2017 VA medical opinion is supported by adequate rationale. The VA examiner noted the Veteran's normal hearing upon service separation and discussed the insignificance of the threshold shift documented at 500 Hertz in the right ear. The VA examiner also noted the normal hearing documented in the March 2008 private audiological results and the contemporaneous diagnosis of Meniere's disease. Finally, the VA examiner reiterated the opinions of previous VA examiners who found delay-onset hearing loss and tinnitus unlikely given a lack of an objectively verifiable noise injury as demonstrated by changes in audiometric testing. The opinion is competent and probative evidence. The examiner reviewed the claims file and provided a medical opinion supported by well-reasoned rationale in consideration of an accurate factual basis. Accordingly, the opinion provided by the VA examiner is more probative than those provided by the private physicians.

As noted by the June 2016 VA examiner, all of the VA examiners arrived at the same conclusion: that the Veteran's right-sided hearing loss and tinnitus are less likely than not related to the in-service noise exposure experienced by the Veteran. This consistent opinion is the same opinion provided by the February 2017 VA examiner. Instead, several VA examiners opined that the Veteran's symptomatology is more consistent with the March 2008 diagnosis of Meniere's disease, which was provided contemporaneous with the earliest documented reports of tinnitus and hearing impairment. See Cromley v. Brown, 7 Vet. App. 376, 377 ("Meniere's disease is a disorder of the membranous labyrinth of the inner ear that is marked by recurrent attacks of dizziness, tinnitus, and deafness.") (internal citation removed); Hatlestad v. Brown, 5 Vet. App. 524, 526 (1993) (Meniere's disease is a "disorder of the inner ear that is marked by recurrent attacks of dizziness and deafness") (internal citation removed). While it appears that several of the VA examiners may have utilized the same verbiage in rendering their opinions, each VA examiner appears to have arrived at the same conclusion independently. Moreover, while the Board has, at previous times during the pendency of the appeal, found several of these opinions inadequate for adjudication purposes, the inadequacy was primarily identified as a failure to discuss the Veteran's lay contentions of onset of his symptoms and continuity of symptomatology. However, as discussed above, the Board finds these lay contentions not credible. 

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of right-sided hearing loss or tinnitus in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection may not be established. 
38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his right-sided hearing loss and tinnitus disabilities, direct service connection may not be established. See 
38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009).

The preponderance of the evidence is against the claims of service connection, and the claims must be denied. Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left-sided hearing loss is denied. 

Service connection for right-sided hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


